Exhibit 10.12 II‑VI IncorporatedPerformance Unit Award AGREEMENT THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) is dated as of the Grant Date, as specified in the applicable Summary of Award (as defined below), by and between II‑VI Incorporated, a Pennsylvania corporation (“II‑VI”), and the Recipient, as specified in the applicable Summary of Award, who is a director, employee or consultant of II‑VI or one of its Subsidiaries (the “Recipient”). For purposes of this Agreement, the term “Company” shall include II-VI and/or any Subsidiary of II-VI that the Recipient is employed by or may become employed by or provide services to during the Recipient’s employment by II-VI or any such Subsidiary. Reference is made to the Summary of Award (the “Summary of Award”) issued to the Recipient with respect to the applicable Award, which may be found on Morgan Stanley StockPlan Connect system www.stockplanconnect.com (or any successor system selected by II-VI) (the “StockPlan Connect System”). Reference further is made to the Summary Plan Description relating to the Plan (as defined below) which also may be found on the StockPlan Connect System. All capitalized terms used herein, to the extent not defined herein, shall have the meanings set forth in the II‑VI 2012 Omnibus Incentive Plan (as amended and/or restated from time to time, the “Plan”), a copy of which can be found on the StockPlan Connect System, and/or the applicable Summary of Award. Terms of the Plan and the Summary of Award are incorporated herein by reference. This Agreement shall constitute an Award Agreement as that term is defined in the Plan and is intended to be a Qualified Performance-Based Award within the meaning of the Plan. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the Recipient and II-VI agree as follows: 1.Performance Unit Award. II-VI hereby grants to the Recipient an Award of Performance Units under the Plan, as specified in the Summary of Award, to be earned based upon achievement of the Performance Objectives in accordance with Section2 (this “Award”). For the purposes of this Award: (1)“Performance Period” shall mean the period from July 1, 2016 through and including June 30, 2019; (2)“Target Award” shall mean the Target Award set forth in the Summary of Award; and (3)“Maximum Award” means the maximum number of Performance Units allowable under this Agreement as set forth in the Summary of Award representing 200% of the Target Award. 2.Determination of Units Earned/Valuation. Subject to Section4 and Section5, II-VI shall deliver to the Recipient, for each whole Performance Unit that is earned in accordance with the following schedule, an amount in cash equal to the closing price of a Share on the day prior to the Compensation Committee’s approval of the number of Performance Units earned following completion of the Performance Period. This Award is payable solely in cash, less applicable withholdings as set forth in Section8: Performance Units Earned as aPercentage of Target Award If Cumulative TSR below Market 50th Percentile by more than 40 percentage points 0.00% If Cumulative TSR is equal to 40 percentage points below Market 50th Percentile and there is an absolute positive Cumulative TSR 50.00% (Threshold) If Cumulative TSR is below Market 50th Percentile by less than 40 percentage points and there is an absolute positive Cumulative TSR Subtract 1.25% from 100.00% for each 1% below Market 50th Percentile If Cumulative TSR equals Market 50th Percentile 100.00% If Cumulative TSR is above Market 50th Percentile by less than 40 percentage points Add 2.50% to 100.00% for each 1% above Market 50th Percentile1 If Cumulative TSR is above Market 50th Percentile by more than 40 percentage points 200.00%1 (Maximum Award) 1 If there is an absolute negative Cumulative TSR for the Performance Period and Cumulative TSR is above Market 50th Percentile, the percentage of the Target Award earned shall be capped at 100.00%.
